DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 13-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 13-14, 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shu (2018/0031722) in view of Dirksen (2014/0209317) and Sagert (8103493).
With respect to claim 1, Shu teaches providing a plurality of acoustic processing elements, each element being associated with an acoustic mode of a plurality of acoustic modes of a sonic measurement tool adapted to acquire data representing acoustic measurements in a borehole ([0048], lines13-16; [0049], lines 2-6); and providing a user interface ([0017], line 2) to organize a processing chain of the plurality of acoustic processing elements such that the acoustic processing elements process the acquired data according to a predefined workflow ([0017], lines 12-15, 17-20), wherein the processing chain defines an order in which the acoustic processing elements process the acquired data ([0050], lines 8-11; [0051]; Fig 10).  However, it does not teach the organization is performed by manipulating visual representations of the plurality of acoustic processing elements presented via the user interface and allowing a user to define an order in which the processing is performed.  
Dirksen teaches the organization is performed by manipulating visual representations of the plurality of acoustic processing elements presented via the user interface ([0015], lines 16-20; [0021], lines 6-11; [0033], lines 7-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shu to allow for the graphical interface user manipulation of workflow elements since such a modification would have allowed for intuitive user interaction.  
Sagert teaches allowing a user to define an order in which the processing is performed (Col 19, lines 19-22; Col 20, lines 18-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shu with the user input Sagert since such a modification would have allowed for flexibility in the processing to highlight desired features.
With respect to claim 13, Shu teaches a processor-based ([0034], lines 8-10, 12) integrated slowness determination engine comprising a plurality of acoustic processing elements, each element being associated with an acoustic mode of a plurality of acoustic modes of a sonic measurement tool adapted to acquire data representing acoustic measurements in a borehole ([0048], lines13-16; [0049], lines 2-6); and a graphical user interface ([0017], line 2) to organize a processing chain of the plurality of acoustic processing elements ([0017], lines 12-15, 17-20), wherein the processing chain defines an order in which the acoustic processing elements process the acquired data ([0050], lines 8-11; [0051]; Fig 10). However, it does not teach the organization is performed by manipulating visual representations of the plurality of acoustic processing elements presented via the user interface and allowing a user to define an order in which the processing is performed.  
Dirksen teaches the organization is performed by manipulating visual representations of the plurality of acoustic processing elements presented via the user interface ([0015], lines 16-20; [0021], lines 6-11; [0033], lines 7-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shu to allow for the graphical interface user manipulation of workflow elements since such a modification would have allowed for intuitive user interaction.  
Sagert teaches allowing a user to define an order in which the processing is performed (Col 19, lines 19-22; Col 20, lines 18-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shu with the user input Sagert since such a modification would have allowed for flexibility in the processing to highlight desired features.
With respect to claim 2, Shu teaches providing the user interface to allow the user to designate a first acoustic processing element of the plurality of acoustic processing elements to process an output provided by a second acoustic processing element of the plurality of acoustic processing elements (Fig 9).
With respect to claims 3 and 17, Shu teaches providing the user interface to allow the user to designate at least two of the acoustic processing elements to execute in parallel ([0050], lines 8-9).
With respect to claims 4 and 18, Shu teaches providing the user interface to allow the user to designate at least two of the acoustic processing elements as components in an execution pipeline (Fig 9).
With respect to claims 5 and 19, Shu teaches providing the user interface to designate at least two acoustic processing elements as requiring user interaction ([0051], lines 12-13, 20-25).
With respect to claim 7, Shu teaches the acoustic processing elements comprise at least one dispersive based processing element ([0033], lines 8-10).
With respect to claims 8, 14, and 23, Shu teaches providing a quality control stage ([0050], line 9), wherein providing the user interface further comprises providing the user interface to assign processing paths between the quality control stage and the acoustic processing elements ([0051], lines 6-8, 20-25; Fig 10).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Dirksen and Sagert, and further in view of Leem (2018/00094514).
Shu teaches the invention as discussed above.  However, it does not teach providing the user interface to designate a well interval associated with at least one of the acoustic processing elements.
Leem teaches providing the user interface to designate a well interval associated with at least one of the acoustic processing elements ([0053], lines 4-5, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shu with the well interval control of Leem since such a modification would have ensured sufficient isolation between sections to prevent cross contamination, perform desired treatments, or allow for remedial operations.
Claims 15, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Dirksen and Sagert, and further in view of Warner (2014/0129479).
With respect to claim 15 and 21, Shu teaches the invention as discussed above.  It furthermore teaches an engine to build an acoustic formation model ([0033], line 14; [0053], lines 8-10).  However, it does not teach a waveform modeling engine to model waveforms based at least in part of the acoustic formation model.
Warner teaches an engine to build an acoustic formation model ([0056], lines 1-4); and a waveform modeling engine to model waveforms based at least in part of the acoustic formation model ([0058], lines 1-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shu with the waveform modeling of Warner since such a modification would have allowed for improved accuracy of the models by comparison and iteration.  
With respect to claim 16 and 22, Shu teaches an integrated slowness determination engine to determine slownesses based at least in part on the modeled waveforms ([0049], line 13).

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645